Per Curiam:
The plaintiff is entitled to an inspection of the books of the defendant. The order, however, is too broad as to what may be inspected and the period covered. The order should be modified by striking out the provision for examination of all books and papers except “stock certificate books, stock transfer book, dividend books and stock certificate stubs.” As to these books and papers covering the period from December 1, 1870, to June 1, 1887, the plaintiff should be permitted an inspection according to the terms of the order appealed from. The order should be modified in conformity with this memorandum and as so modified affirmed, without Costs of this appeal to either party. Present — Ingraham, McLaughlin, Clarke, Houghton and Scott, JJ. Order modified as directed in opinion and as modified affirmed, without costs. Settle order on notice.